I reluctantly concur in the opinion in this case.
This writer has consistently held that where there is a dispute between the parties as to the meaning of the terms or conditions contained within a separation agreement, the court must hold an evidentiary hearing prior to entering judgment.
The Ohio Supreme Court upholds this position in Rulli v. FanCo. (1997), 79 Ohio St.3d 374, 683 N.E.2d 337.
Here the court failed to hold the hearing, and on that basis I would have reversed.
However, the error was cured when a visiting judge was appointed and the same matters were inquired into on hearing upon a motion for a new trial.
It is bad practice for a domestic relations trial judge to hold a private settlement conference with the parties for a four-hour period excluding the parties' counsel. This is especially odorous when one of the parties is, in fact, an attorney. *Page 357 
This being said, the visiting trial judge did make extensive inquiry into the matter and did not find duress or collusion.